 



Exhibit 10.54
Management Incentive Plan (MIP)
Fiscal Year 2008
The Management Incentive Plan (“MIP”) applies to designated Executive Officers
of the Company and is designed to link a portion of a participant’s cash
compensation to demonstrated performance. A participant has an opportunity to
earn incentive awards based on Company Performance, Unit or Work Team
Performance and Personal Performance results during the fiscal year. This
document is the sole document which governs the administration of MIP awards.
The MIP is administered by the Compensation Committee of the Board of Directors
(the “Committee”). The Committee has the authority to interpret and administer
all provisions and to make any rules and regulations or take any action it deems
necessary including amendments or revocation. All awards issued under the MIP
are at the sole discretion of the Committee.
Incentive Awards made pursuant to the MIP are determined and distributed
annually following completion of the Company’s fiscal year. The Committee may
elect to issue interim awards in conjunction with the Company’s mid-year
performance review process. Incentive Awards may be prorated to account for
partial Plan Year participation. Incentive awards will generally be distributed
to participants within 90 calendar days following the end of the fiscal year.
Incentive awards under the MIP are determined based upon funding availability
for the award pool, the performance of each Participant’s assigned Business Unit
or Work Team and Personal Performance against established performance goals. In
general, annual incentive awards under the MIP target fifty percent of base
salary at the time of determination and cumulative annual awards to any
Participant will not exceed that Participant’s annual base salary received
during the relevant Plan Year.
Company performance is defined as the extent to which the Company attains
established financial goals tied to the achievement of both revenue and net
income targets as established by the Committee at the beginning of the fiscal
year. Business unit or work team performance is defined as the extent to which a
participant’s assigned business unit or work team achieves targeted results
while adhering to budgeted resources.
All Incentive Awards under the MIP are in the form of cash payments, less
applicable tax withholding, as determined by the Committee.
Financial results associated with business acquisitions, divestitures, share
repurchase activity, changes in the economy or markets served by the Company
which substantially impact results attained during the Plan Year may be excluded
from the results used to calculate Incentive Awards. The Committee will
determine, in its sole discretion, whether such events have occurred and the
extent to which, if at all, goals should be adjusted.
Participation in the MIP is limited to designated Executive Officers (other than
the Chief Executive Officer) of the Company and any other senior leader the
Committee specifically designates.

